Name: Political and Security Committee Decision (CFSP) 2017/113 of 10 January 2017 extending the mandate of the Head of Mission of the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine) (EUAM UKRAINE/1/2017)
 Type: Decision
 Subject Matter: Europe;  politics and public safety;  European construction
 Date Published: 2017-01-24

 24.1.2017 EN Official Journal of the European Union L 18/48 POLITICAL AND SECURITY COMMITTEE DECISION (CFSP) 2017/113 of 10 January 2017 extending the mandate of the Head of Mission of the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine) (EUAM UKRAINE/1/2017) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to the Council Decision 2014/486/CFSP of 22 July 2014 on the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine) (1), and in particular Article 7(1) thereof, Whereas: (1) Pursuant to Decision 2014/486/CFSP, the Political and Security Committee (PSC) is authorised, in accordance with Article 38 of the Treaty, to take the relevant decisions for the purpose of exercising the political control and strategic direction of the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine), including the decision to appoint a Head of Mission. (2) On 7 January 2016 the PSC adopted Decision EUAM UKRAINE/1/2016 (2), appointing KÃstutis LANÃ INSKAS as Head of Mission of EUAM Ukraine from 1 February 2016 to 31 January 2017. (3) The High Representative of the Union for Foreign Affairs and Security Policy has proposed to extend the mandate of KÃstutis LANÃ INSKAS as Head of Mission of EUAM Ukraine from 1 February 2017 to 30 November 2017, HAS ADOPTED THIS DECISION: Article 1 The mandate of KÃstutis LANÃ INSKAS as Head of Mission of EUAM Ukraine is hereby extended until 30 November 2017. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 10 January 2017. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 217, 23.7.2014, p. 42. (2) Political and Security Committee Decision (CFSP) 2016/49 of 7 January 2016 on the appointment of the Head of Mission of the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine) (EUAM UKRAINE/1/2016) (OJ L 12, 19.1.2016, p. 47).